In a proceeding, inter alia, to set aside a stipulation of settlement made in open court on July 20, 1987, the petitioner appeals from an order of the Surrogate’s Court, Westchester County (Scancarelli, J.), dated January 9, 1990, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed for reasons stated by Surrogate Scancarelli at the Surrogate’s Court, with costs to the respondent payable by the appellant. Thompson, J. P., Brown, Miller and O’Brien, JJ., concur.